Case 2:19-cv-13726-VAR-MJH ECF No. 53 filed 06/04/20     PageID.1704    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARVIN GERBER, ET AL.,

       Plaintiffs,

v.                                          Case No. 19-13726
                                            Honorable Victoria A. Roberts
HENRY HERSKOVITZ, ET AL.,

     Defendants.
________________________________/


     ORDER DENYING PLAINTIFFS’ MOTION TO FILE EXCESS PAGES

       Plaintiffs filed the above entitled motion. As an exhibit to their motion,

they attach a brief containing 60 pages.

       The motion is DENIED. The six Protester Defendants filed a 30 page

brief in support of their motion to dismiss. All of their arguments are on

behalf of the collective; no argument is made on behalf of any one

individual, and there is no need for the Plaintiffs - who have acted as a

collective as well - to respond against any Protester Defendant on an

individual basis.

       The Court will allow Plaintiffs to file a response brief of 30 pages.

Beyond that, their motion is DENIED.

       Plaintiffs must file their response brief by Wednesday, June 10, 2020.
Case 2:19-cv-13726-VAR-MJH ECF No. 53 filed 06/04/20   PageID.1705   Page 2 of 2




      Defendants’ reply brief is due July 1, 2020. Defendants are not

allowed an oversized reply brief.

      ORDERED.

                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge
Dated: 6/4/2020
